DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 and 8/23/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter/ Examiner’s Comments
Regarding claim 1, Honjo (US 2011/0103789 A1) discloses a lens apparatus (Fig 5) comprising: an optical system ([0063], L) including a front lens group (G1) having a positive refractive power ([0064]) and configured to move to an object side during focusing from infinity to a close-distance object ([0065]) and a rear lens group (G4) arranged on an image side of the front lens group (Fig 5, [0064]), wherein the motor (motor 64) includes a coil (Fig 11, coil spring 68), a casing (unit 75) housing the coil (Fig 11), and a shaft (rack support 56c) portion extending from the casing in an optical-axis direction of the optical system (Fig 11, [0079], spring 68 imparts rotational force in an A direction to the rack 66). 
Honjo does not explicitly disclose a motor configured to move the front lens group; configured to be immovable during focusing, and a holding member including a 
With regards to dependent claims 2-11, these claims depend upon independent claim 1 and are therefore indicated as allowable.
Regarding claim 12, Honjo (US 2011/0103789 A1) discloses a camera system (1) a lens apparatus (Fig 5) comprising: an optical system ([0063], L) including a front lens group (G1) having a positive refractive power ([0064]) and configured to move to an object side during focusing from infinity to a close-distance object ([0065]) and a rear lens group (G4) arranged on an image side of the front lens group (Fig 5, [0064]), and a light-receiving element (2) configured to receive an image formed by the optical system (1); wherein the motor (motor 64) includes a coil (Fig 11, coil spring 68), a casing (unit 75) housing the coil (Fig 11), and a shaft (rack support 56c) portion extending from the casing in an optical-axis direction of the optical system (Fig 11, [0079], spring 68 imparts rotational force in an A direction to the rack 66). 
Honjo does not explicitly disclose a motor configured to move the front lens group; configured to be immovable during focusing, and a holding member including a flange portion on the object side extending in a direction orthogonal to an optical axis of the optical system and configured to hold at least part of the rear lens group, and arranged at a position at which an end surface on the image side of the casing is on the object side with respect to the flange portion in the optical-axis direction.
(US 2011/0103789 A1) discloses a camera system (1) a lens apparatus (Fig 5) comprising: an optical system ([0063], L) including a front lens group (G1) having a positive refractive power ([0064]) and configured to move to an object side during focusing from infinity to a close-distance object ([0065]) and a rear lens group (G4) arranged on an image side of the front lens group (Fig 5, [0064]); and a light-receiving element (2) configured to receive an image formed by the optical system (1).
Honjo does not explicitly disclose configured to be immovable during the focusing; a motor configured to move the front lens group a guide barrel configured to guide the movement of the front lens group, and a cam barrel configured to rotate to the guide barrel due to drive of the motor, to move the front lens group; wherein the motor is arranged adjacently to the image side of the cam barrel, and wherein the following conditional expression is satisfied: 0.20 < Δ/L < 0.30 where A represents a moving distance of the front lens group during focusing from a state where the optical system is focusing on an object at infinity to a state where the optical system has a lateral magnification of -0.5, and L represents an entire lens length of the optical system focusing on the infinity.
Additionally, Hara US 2016/0306148, Cho US 2016/0299349, Shizramizu et al. US 2016/0004030, Yonemitsu et al. US 20110026147, Santo et al. US 2007/0248344, Nomura US 2004/0042775, Wakabayashi US 4,721,972, and Ohkura US 4,560,237 nor the prior the art of record, remedy the deficiency of Honjo. 
Claims 1-13 are allowed.
with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a lens apparatus comprising: “a motor configured to move the front lens group; configured to be immovable during focusing, and a holding member including a flange portion on the object side extending in a direction orthogonal to an optical axis of the optical system and configured to hold at least part of the rear lens group, and arranged at a position at which an end surface on the image side of the casing is on the object side with respect to the flange portion in the optical-axis direction”. Claims 2-11 are allowable due to dependency on independent claim 1.
Specifically regarding the allowability of independent claim 12:  The prior art of record does not disclose or suggest a lens apparatus comprising: “a motor configured to move the front lens group; configured to be immovable during focusing, and a holding member including a flange portion on the object side extending in a direction orthogonal to an optical axis of the optical system and configured to hold at least part of the rear lens group, and arranged at a position at which an end surface on the image side of the casing is on the object side with respect to the flange portion in the optical-axis direction”.
Specifically regarding the allowability of independent claim 13:  The prior art of record does not disclose or suggest a lens apparatus comprising: “configured to be immovable during the focusing; a motor configured to move the front lens group a guide 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872